Volume 1 of 2

                    FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 03-10551
                Plaintiff-Appellee,                D.C. No.
               v.                                CR-S-03-0076-
KENDRICK WEATHERSPOON,                           DWH (LRL)
             Defendant-Appellant.                  ORDER
                                                WITHDRAWING
                                                OPINION AND
                                                  OPINION

         Appeal from the United States District Court
                  for the District of Nevada
          David W. Hagen, District Judge, Presiding

                   Argued and Submitted
         October 8, 2004—San Francisco, California

                       Filed June 13, 2005

   Before: Stephen S. Trott and M. Margaret McKeown,
Circuit Judges, and Milton I. Shadur, Senior District Judge.*

                 Opinion by Judge Shadur;
   Partial Concurrence and Partial Dissent by Judge Trott




   *The Honorable Milton I. Shadur, Senior United States District Judge
for the Northern District of Illinois, sitting by designation.

                                6803
               UNITED STATES v. WEATHERSPOON             6807


                         COUNSEL

Jason F. Carr, Assistant Federal Public Defender, Las Vegas,
Nevada, for the appellant.

Darin La Hood, Assistant United States Attorney, Las Vegas,
Nevada, for the appellee.


                          ORDER

   We have received a motion by the United States Attorney
for the District of Nevada seeking modification of the written
opinions in this case (both the majority opinion and the
partial-concurrence-partial-dissent). For the reasons stated
here, the motion is granted in part.

   As for the majority opinion, the one modification that the
motion seeks is its elimination of the word “recidivist” from
this sentence:

    To label such recidivist conduct as “unremarkable”
    is itself remarkable.
6808            UNITED STATES v. WEATHERSPOON
Because the motion mistakenly characterizes that usage as
“inartful,” something should be said to dispel that notion.
Webster’s Third New International Dictionary lists this as the
primary definition and example of “recidivist” (true to the
term’s medieval Latin and French etymology), before giving
a secondary definition referring to criminal repeat offenders:

    one who relapses or has suffered a relapse (some of
    the patients admitted are new cases, others are recid-
    ivists)

That mirrors the dictionary’s primary definition and example
of “recidivism”:

    a tendency to relapse into a previous condition or
    mode of behavior (a study of recidivism in mental
    patients)

In the context and place where “such recidivist conduct”
appears in the opinion, then, the term’s usage clearly con-
forms to that first-listed common meaning.

   Nonetheless we recognize the United States Attorney’s sen-
sitivity to the fact that the term’s usage most familiar to law-
yers is in connection with criminal repeat offenders, a
connotation that was certainly not intended by the opinion.
Accordingly we have substituted the phrase “such repeat-
offender conduct” for “such recidivist conduct.”

   As for the motion’s expressed concerns regarding the
partial-concurrence-partial-dissent, that opinion has been
revised to delete any references to the name of the Assistant
United States Attorney who handled the case, as well as mak-
ing certain other changes. Hence the original opinion is
ordered withdrawn, and a new opinion has been substituted in
its place.
                UNITED STATES v. WEATHERSPOON              6809
                          OPINION

SHADUR, Senior District Judge:

   Kendrick Weatherspoon (“Weatherspoon”) appeals his
conviction on one count of felon-in-possession of a firearm.
Because we find that prosecutorial misconduct during the
closing arguments affected the jury’s fair consideration of the
evidence in the record, we reverse and remand for a new trial.

            Factual and Procedural Background

   At approximately 3 a.m. on August 22, 2002, Officer Sha-
nan Kelly (“Kelly”) of the Las Vegas Metropolitan Police
Department stopped a vehicle that had failed to use its turn
signal. Inside were three individuals: Vaneshia Taylor
(“Taylor”) in the driver’s seat, Weatherspoon in the front pas-
senger seat and Donald Ray Harris (“Harris”) in the seat
directly behind Weatherspoon. When a records check indi-
cated that Weatherspoon had outstanding warrants, Kelly cal-
led in Officer Ray Kent (“Kent”) as backup and
Weatherspoon was arrested. Taylor consented to a vehicle
search that led to the discovery of a loaded semiautomatic
handgun under the front passenger seat. Weatherspoon was
then charged as a convicted felon in possession of a firearm
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

   Neither officer had actually seen Weatherspoon in posses-
sion of the gun, and the forensic evidence was inconclusive.
So the arrest was based instead on circumstantial evidence
and on the contents of handwritten statements provided to
police at the time of the arrest by Taylor and Harris. Taylor
had then said that she saw Weatherspoon drop a black gun to
the floor of the vehicle and slide it under the seat immediately
after the car was pulled over, while Harris asserted that he had
6810               UNITED STATES v. WEATHERSPOON
seen Weatherspoon earlier in the evening with a black gun
tucked into his waist.1

   But the government’s case at trial was not as straightfor-
ward as those two statements might suggest. After the arrest
Taylor fully recanted her statement and explained that she ini-
tially provided it (1) because the officers had threatened that
she would herself be charged with offenses if she did not
implicate Weatherspoon and (2) because she feared that any
such charges would lead her to lose custody of her children.
Although Harris never recanted the content of his statement,
he did acknowledge at trial that he had provided it as a “stipu-
lation” for not being arrested on outstanding warrants.

   Because Weatherspoon’s guilt depended on his possession
of the firearm,2 and because the officers did not directly
observe Weatherspoon with the gun, the two-day trial cen-
tered around the accuracy of the statements provided by Tay-
lor, Harris and the two officers on the scene. Defense counsel,
arguing that the Taylor and Harris statements should not be
credited by the jury because they were supplied in response
to police pressure, focused instead on testimony by each of
them—both before a grand jury and at trial—that was far
more questionable in terms of ascribing possession of the gun
to Weatherspoon. And the defense also challenged the credi-
  1
     Harris’ account of the events leading up to the arrest was the most
hotly contested at trial. In addition to his statement to police, Harris told
a grand jury that he saw Weatherspoon place a gun under the front seat.
But at trial Harris hedged and stated instead that he could not see Weather-
spoon clearly because he was seated directly behind him and that all he
saw was a “motion like he was puttin’ it away.” And a federal public
defender investigator testified that during an interview Harris said that he
had never seen Weatherspoon with a gun on the day of the arrest. At trial
Harris sought to explain that statement away by suggesting that it was
attributable to confusion on his part as to the meaning of the word “day.”
   2
     Both of the other elements necessary for conviction on the charged
offense—Weatherspoon’s status as a convicted felon and the fact that the
weapon had traveled in interstate commerce—were stipulated to at trial.
                UNITED STATES v. WEATHERSPOON                6811
bility of Harris’ testimony by suggesting that he had an incen-
tive to implicate Weatherspoon: to avoid being arrested
himself under state law.

   For its part, the government relied on the testimony of Offi-
cers Kelly and Kent, in which they denied exerting improper
influence over the submission of the Taylor and Harris state-
ments, to argue that those statements constituted strong evi-
dence of possession. And the prosecution also questioned the
credibility of Taylor’s claims of police pressure by raising the
existence of a sexual relationship between Taylor and Wea-
therspoon.

   Ultimately the jury returned a guilty verdict against Wea-
therspoon on the single count of felon-in-possession of a fire-
arm. Weatherspoon urges that the verdict was impermissibly
tainted by improper statements made by the prosecutor during
closing arguments, and he now appeals.

                   Prosecutorial Misconduct

   Analysis of a claim of prosecutorial misconduct focuses on
its asserted impropriety and substantial prejudicial effect (see,
e.g., United States v. Yarbrough, 852 F.2d 1522, 1539 (9th
Cir. 1988)). We must therefore determine at the outset
whether the prosecutor made improper statements during the
course of the trial, after which we will turn to the effect of any
such misconduct.

   As to the threshold issue of impropriety, we conclude that
prosecutorial misconduct was clearly involved, both
(1) because the prosecutor vouched for the credibility of wit-
nesses and (2) because he also made arguments designed to
encourage the jury to convict in order to alleviate social prob-
lems. We address those issues seriatim.

  [1] “Vouching consists of placing the prestige of the gov-
ernment behind a witness through personal assurances of the
6812            UNITED STATES v. WEATHERSPOON
witness’s veracity, or suggesting that information not pres-
ented to the jury supports the witness’s testimony” (United
States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993)).
On that score Weatherspoon contends that the prosecutor
vouched for the credibility of all of the major witnesses in his
case: Kelly, Kent, Taylor and Harris.

   At the very outset of his argument the prosecutor said this
in discussing the testimony provided by the officers:

    We, first of all, heard from Officer Kelly, Metro offi-
    cer; credible police officer.

That statement garnered an objection, and the district court
instructed the prosecutor not to vouch. Undaunted, the prose-
cutor returned to the theme of police credibility in his rebuttal,
telling the jury that the officers “had no reason to lie in this
case or not tell the truth.” After defense counsel’s objection
to that statement on vouching grounds was overruled, the
prosecutor went even further:

    They had no reason to come in here and not tell you
    the truth. And they took the stand and they told you
    the truth. I guess, if you believe Mr. Valladeres
    [defense counsel], they must have lied at the scene
    there; they came into this court and they lied to you;
    they lied to this judge; they lied to me; they lied to
    my agent, Agent Baltazar. I guess they lied to the
    dispatcher when they called it in. These are officers
    that risk losin’ their jobs, risk losin’ their pension,
    risk losin’ their livelihood. And, on top of that if they
    come in here and lie, I guess they’re riskin’ bein’
    prosecuted for perjury. Doesn’t make sense because
    they came in here and told you the truth, ladies and
    gentlemen.

   [2] That statement was clearly improper. In United States
v. Combs, 379 F.3d 564, 574-76 (9th Cir. 2004) we recently
                UNITED STATES v. WEATHERSPOON                6813
considered similar statements made by a prosecutor during
rebuttal and found that they constituted impermissible vouch-
ing because the prosecutor “plainly implied that she knew [an
agent] would be fired for committing perjury and that she
believed no reasonable agent in his shoes would take such a
risk” (id. at 575). To be sure, the present situation is not quite
as egregious as that in Combs, because the prosecutor there
instructed the jury that they could be “darn sure he [the agent]
would get fired for perjuring himself” (id. at 568), while no
such firm assurance was provided here. But no such modest
shade of difference in the level of impropriety calls for a dif-
ferent result, for the prosecutor here (like the prosecutor in
Combs) clearly urged that the existence of legal and profes-
sional repercussions served to ensure the credibility of the
officers’ testimony. That suffices for the statement to be con-
sidered improper as vouching based upon matters outside the
record (see, e.g., United States v. Boyd, 54 F.3d 868, 871-72
(D.C. Cir. 1995), collecting cases from various circuits and
cited with approval in Combs, 379 F.3d at 574-75).

   [3] Next Weatherspoon directs us to prosecutorial vouching
statements regarding Taylor and Harris that were made during
closing arguments and went unchallenged:

    [Taylor’s] statement about being threatened I don’t
    believe is truthful, ladies and gentlemen.

                         *      *     *

    The point, ladies and gentlemen, is he told the truth
    in that handwritten statement that he gave on that
    morning, he told the truth when he came into the
    Grand Jury under oath, and he was in front of you
    today and told the truth to you.

It is true that “we have recognized that prosecutors must have
reasonable latitude to fashion closing arguments, and thus can
argue reasonable inferences based on the evidence, including
6814               UNITED STATES v. WEATHERSPOON
that one of the two sides is lying” (Necoechea, 986 F.2d at
1276). But even when grounded in an inference from the evi-
dence, a prosecutorial statement may nevertheless be consid-
ered impermissible vouching if it “place[s] the prestige of the
government behind the witness” by providing “personal
assurances of a witness’s veracity” (United States v. Roberts,
618 F.2d 530, 533 (9th Cir. 1980); see also United States v.
Kerr, 981 F.2d 1050, 1053 (9th Cir. 1992) (“A prosecutor has
no business telling the jury his individual impressions of the
evidence”)).

   Vouching of that sort is dangerous precisely because a jury
“may be inclined to give weight to the prosecutor’s opinion
in assessing the credibility of witnesses, instead of making the
independent judgment of credibility to which the defendant is
entitled” (United States v. McKoy, 771 F.2d 1207, 1211 (9th
Cir. 1985); see also United States v. Young, 470 U.S. 1, 18-19
(1985)). It is up to the jury—and not the prosecutor—to deter-
mine the credibility of a witness’ testimony. All of the cited
prosecutorial statements were improper because they skewed
the jury’s ability to make that determination.3

   [4] At this point it is important to identify the mistaken
premise on which our esteemed colleague’s partial dissent in
that regard rests. It points to a footnote sentence in the nearly
half-century-old Lawn v. United States, 355 U.S. 339, 359
  3
    In drawing the line between acceptable statements grounded on infer-
ences from the evidence and unacceptable statements representing an
improper suggestion of personal opinion, we have been especially sensi-
tive to the form of prosecutorial statements — so that use of the prefatory
phrase “I submit” has been preferred to the use of “I think,” in part
because the latter is more likely to lead the jury to give undue credit to the
statement that follows (compare Necoechea, 986 F.2d at 1279 (“I submit
to you”) with Kerr, 981 F.2d at 1053 (9th Cir. 1992) (“I think”)). Both
statements here fall on the unacceptable side of the line, because there is
nothing in their form to convey to the jury that the statements were
intended only as a submission for its consideration and because they
would therefore be reasonably understood by the jury as personal assur-
ances.
                  UNITED STATES v. WEATHERSPOON                      6815
n.15 (1958) for the proposition that a prosecutor’s statement
of personal opinion about a witness’ credibility has only a sin-
gle vice: It must not convey the impression that the prosecutor
knows facts that the jury does not. Not so—as the partial dis-
sent has acknowledged at its outset, over a quarter century
later the Supreme Court in Young, 470 U.S. at 18-19 (empha-
sis added) identified not one but two reasons why prosecutors
must not simply place their personal opinions as to witness
credibility before the jury, and it is the second of those dan-
gers that is presented in spades here:

      The prosecutor’s vouching for the credibility of wit-
      nesses and expressing his personal opinion concern-
      ing the guilt of the accused pose two dangers: such
      comments can convey the impression that evidence
      not presented to the jury, but known to the prosecu-
      tor, supports the charges against the defendant and
      can thus jeopardize the defendant’s right to be tried
      solely on the basis of the evidence presented to the
      jury; and the prosecutor’s opinion carries with it the
      imprimatur of the Government and may induce the
      jury to trust the Government’s judgment rather than
      its own view of the evidence. See Berger v. United
      States, 295 U.S., at 88-89.4

   In each instance the prosecutor’s message is identical:

      I believe [do not believe] the testimony of Witness
      A. Therefore you should believe [not believe] Wit-
      ness A too [either].
  4
    [Footnote by this Court] It should go without saying that the express
recognition of the second of those evils in Young, which has been further
recognized and applied since then not only in this Circuit’s cases we have
cited and quoted but also in a host of cases in other Circuits, cannot have
been somehow trumped by the more limited one-sentence pronouncement
in the Lawn footnote 27 years earlier.
6816            UNITED STATES v. WEATHERSPOON
It is of course the implicit “therefore” contained in that mes-
sage that is improper. Neither our colleague nor anyone else
has ever suggested a legitimate basis for a prosecutor’s flat-
out statement of his or her personal opinion as to witness
credibility in a system that, like ours, vests the sole determina-
tion regarding such credibility (like all other factual determi-
nations) with the jury. Nothing then flows from an extended
discussion of cases that address the other “vouching” danger
that was identified in Young (and Lawn).

   [5] On that score, it is wholly beside the mark to suggest
that a witness’ challenge to the credibility of another witness
during the trial somehow validates the prosecutor’s repeated
statements of his own belief as to such credibility in the
course of closing argument, as though such statements were
other than constitutionally prohibited vouching. Indeed, just
the opposite is true: the existence of a dispute in the evidence
as to the credibility of a witness—a matter that by definition
is for the jury to resolve—makes the prosecutor’s placement
of his thumb on the scales all the more impermissible. For any
prosecutor to state his own view that witnesses are credible or
not credible, or indeed to say flat out—three times over in
rapid succession—that a witness “told the truth,” rather than
to invite the jury to make all of those determinations based on
evidence to which the prosecutor points, cannot fairly be
labeled as “no more than a comment on the evidence that one
would expect in a hard-fought case such as this,” or as “noth-
ing more than an unremarkable comment based upon the evi-
dence,” or as “merely a comment on the evidence.”

   In that respect we stress that the ethical bar is set higher for
the prosecutor than for the criminal defense lawyer—a propo-
sition that has been clear for at least seven decades (see Ber-
ger v. United States, 295 U.S. 78, 88 (1935); and see also
such cases as United States v. Modica, 663 F.2d 1173 (2d Cir.
1981) as well as the ABA Standards for Criminal Justice §3-
5.8(b)). Although to be sure no lawyer, either public or pri-
vate, should lay his or her own credibility on the line by
                UNITED STATES v. WEATHERSPOON                6817
expressing his or her own opinion about a witness’ believa-
bility, the difference is that a private lawyer’s impropriety in
that respect carries no implication of official governmental
support. And in this particular instance, it is surely worth not-
ing that the selfsame prosecutor has engaged in exactly the
same kind of vouching conduct in two instances that has led
other panels of this court to upset convictions obtained by that
prosecutor (see the unpublished opinions in United States v.
Williams, 2004 WL 2370557 (9th Cir. Oct. 21, 2004) and
United States v. Green, 2004 WL 2984356 (9th Cir. Dec. 28,
2004)). To label such repeat-offender conduct as “unremark-
able” is itself remarkable.

   Weatherspoon also argues that the prosecutor impermiss-
ibly urged the jury to convict in order to alleviate societal
problems. In his rebuttal, the prosecutor encouraged the jury
on several occasions to feel comfortable entering a guilty
verdict—for example:

    Convicting Mr. Weatherspoon is gonna make you
    comfortable knowing there’s not convicted felons on
    the street with loaded handguns, that there’s not con-
    victed felons carrying around semiautomatic. . . .”

At that point defense counsel objected, and the judge
instructed the prosecutor to confine his arguments to “guilt or
not guilt.” Undeterred, the prosecutor continued by reiterating
that “[y]ou can feel comfortable knowing there’s a convicted
felon that’s been found guilty of possessing a loaded firearm,
a fully loaded semiautomatic weapon.”

   Shortly thereafter the prosecutor returned to the same
theme, telling the jury that “the law of being a felon in posses-
sion of a firearm, that protects a lot of people out there too.”
Again an objection followed, and the judge instructed the
prosecutor to “just talk about guilt or nonguilt.” And again the
prosecutor failed to respond meaningfully to that directive,
instead repeating his argument that “finding this man guilty is
6818            UNITED STATES v. WEATHERSPOON
gonna protect other individuals in this community.” Another
objection followed, but this time the judge overruled the
objection and instructed defense counsel:

    When there is a serious objection, I will rule in your
    favor on it. At the moment, please let the Govern-
    ment complete its argument.

   [6] That entire line of argument, made even more indefensi-
ble by its repetition in the face of directions to desist, was
improper. We have consistently cautioned against prosecu-
torial statements designed to appeal to the passions, fears and
vulnerabilities of the jury, as in United States v. Koon, 34
F.3d 1416, 1443 (9th Cir. 1994), quoting United States v.
Monaghan, 741 F.2d 1434, 1441 (D.C. Cir. 1984):

    A prosecutor may not urge jurors to convict a crimi-
    nal defendant in order to protect community values,
    preserve civil order, or deter future lawbreaking. The
    evil lurking in such prosecutorial appeals is that the
    defendant will be convicted for reasons wholly irrel-
    evant to his own guilt or innocence. Jurors may be
    persuaded by such appeals to believe that, by con-
    victing a defendant, they will assist in the solution of
    some pressing social problem. The amelioration of
    society’s woes is far too heavy a burden for the indi-
    vidual criminal defendant to bear.

   [7] It is true that the prosecutor did not engage in the even
more egregious offense of “point[ing] to a particular crisis in
our society and ask[ing] the jury to make a statement” (United
States v. Leon-Reyes, 177 F.3d 816, 823 (9th Cir. 1999)). But
the statements here nonetheless violated the Koon-identified
principle. Weatherspoon’s guilt at trial depended entirely on
proof that he was in possession of a gun at the time that the
car was pulled over. Those prosecutorial urgings—especially
the later ones encouraging a conviction to protect other indi-
viduals in the community—spoke not to that question, but
                   UNITED STATES v. WEATHERSPOON                      6819
rather to the potential social ramifications of the jury’s reach-
ing a guilty verdict.5 They were clearly designed to encourage
the jury to enter a verdict on the basis of emotion rather than
fact. As such, they were irrelevant and improper.

   Despite all that has been said to this point, the prosecutor
urges that his statements should be considered proper because
he was simply making “invited replies” to arguments made by
defense counsel during closing argument. Quite apart from
the fact that some of the prosecutor’s improper statements
preceded that closing argument so that no “invitation” then
existed, plus the added fact that the prosecutor never objected
to any of the now-complained-of arguments by defense coun-
sel, that attempted explanation wholly misunderstands the
doctrine of “invited response” as applied in Young, 470 U.S.
at 12. There the Supreme Court explained that in order to
undertake a contextual review of prosecutorial misconduct,
“the reviewing court must not only weigh the impact of the
prosecutorial remarks, but must also take into account defense
counsel’s opening salvo” (id.).

   [8] But that does not at all mean that whenever a defense
counsel attacks the credibility of witnesses the prosecutor can
respond with vouching statements. To the contrary, we have
concluded that “[a]ttacks on the credibility of a defense wit-
ness are legitimate tools of advocacy and do not, standing
   5
     And the statements were clearly designed to emphasize Weather-
spoon’s status as a “convicted felon.” Although that status is obviously
relevant to the case as an element of the offense charged, it was stipulated
to the jury and so should not have been posed as an issue in the way that
it was. Instead its use here was patently designed to persuade the jury to
convict Weatherspoon more because he is a generally dangerous individ-
ual than because he violated a particular law in this instance. In that
regard, see Commonwealth of N. Mariana Islands v. Mendiola, 976 F.3d
475, 487 (9th Cir. 1993):
    While commentary on a defendant’s future dangerousness may
    be proper in the context of sentencing, it is highly improper dur-
    ing the guilt phase of a trial.
6820            UNITED STATES v. WEATHERSPOON
alone, trigger the invited response rule” (United States v.
Smith, 962 F.2d 923, 934 (9th Cir. 1992)). And that is particu-
larly true when, as here, the defense attacks were grounded in
inferences from the evidence rather than defense counsel’s
personal assurances.

   [9] Moreover, even if any defense statements were some-
how viewed as opening the door to a prosecutorial response,
the particular response chosen here would still be inappropri-
ate because “the prosecution is not allowed to use improper
tactics even in response to similar tactics by the defense”
(United States v. Sarkisian, 197 F.3d 966, 990 (9th Cir. 1999);
see also Smith, 934 F.2d at 934). Prosecutors must understand
the different—and special—place that they occupy in the
criminal justice system (see, e.g., United States v. Kojayan, 8
F.3d 1315, 1323 (9th Cir. 1993) and cases cited there).
Though we do not of course countenance, let alone encour-
age, excesses on the part of defense counsel, the prosecutor’s
role as representative of the United States (the named plaintiff
in every federal criminal prosecution) demands the exercise of
far better restraint and better judgment than was exhibited
here. In short, nothing about the invited response doctrine res-
cues the prosecutor’s statements from impropriety—even to
the extent that some (though not all) of them might be viewed
as invited, the statements did far more than simply “right the
scale.”

           Effect of the Prosecutorial Misconduct

  [10] Next we must determine whether the improper state-
ments identified in the preceding section were so prejudicial
to Weatherspoon’s substantial rights that a new trial is
required. As taught in such cases as United States v. Hinton,
31 F.3d 817, 824 (9th Cir. 1994):

    Where defense counsel objects at trial to acts of
    alleged prosecutorial misconduct, we review for
    harmless error on defendant’s appeal; absent such an
                UNITED STATES v. WEATHERSPOON               6821
    objection, we review under the more deferential
    plain error standard.

   Weatherspoon raised objections at trial to some but not all
of the statements that he now challenges as improper. Even
so, he argues that a harmless error analysis should be applied
to the entirety of his appeal because his failures to object were
attributable to the district court’s demonstrated unwillingness
to entertain his objections. But we need not venture into that
fray, because the misconduct at issue here requires reversal
even under the more restrictive plain error standard, under
which reversal is appropriate “only if the prosecutor’s
improper conduct so affected the jury’s ability to consider the
totality of the evidence fairly that it tainted the verdict and
deprived [Weatherspoon] of a fair trial” (Smith, 962 F.2d at
935). And to that end we must review the potential for preju-
dicial effect in the context of the entire trial (Young, 470 U.S.
at 16).

   [11] “To determine whether the prosecutor’s misconduct
affected the jury’s verdict, we look first to the substance of a
curative instruction” (Kerr, 981 F.2d at 1053). In that respect,
even in the absence of objections by defense counsel, a “trial
judge should be alert to deviations from proper argument and
take prompt corrective action as appropriate” (id. at 1054).

   [12] In this instance the trial was doubly flawed: Objections
were indeed made by defense counsel, and whatever curative
statements were provided by the district judge were inade-
quate. As for the objections, some were overruled, those that
were sustained did not produce any meaningful alteration of
the prosecutor’s arguments, and the manner in which such
objections were sustained unfortunately did not deliver the
required strong cautionary message (indeed, as quoted earlier,
one response by the trial judge actually chilled further objec-
tions). Such failures to correct the improper statements at the
time they were made cannot be salvaged by the later general-
ized jury instruction reminding jurors that a lawyer’s state-
6822            UNITED STATES v. WEATHERSPOON
ments during closing argument do not constitute evidence
(United States v. Simtob, 901 F.2d 799, 806 (9th Cir. 1990)).
In short, the curative instructions offered here did not neutral-
ize the harm of the improper statements because “[t]hey did
not mention the specific statements of the prosecutor and
were not given immediately after the damage was done”
(Kerr, 981 F.2d at 1054).

   [13] Another important factor contributing to the prejudi-
cial effect of improper statements is the strength of the case
against a defendant. When the case is particularly strong, the
likelihood that prosecutorial misconduct will affect the defen-
dant’s substantial rights is lessened because the jury’s deliber-
ations are less apt to be influenced. But as the case becomes
progressively weaker, the possibility of prejudicial effect
grows correspondingly. Moreover, the possibility of prejudi-
cial effect stemming from vouching is increased in cases
where credibility is of particular importance (Necoechea, 986
F.2d at 1276).

   [14] Despite the trial prosecutor’s contentions to the con-
trary in the government’s brief and again in oral argument, the
case against Weatherspoon was not particularly strong and
depended in large measure on witness credibility. Hence the
already-described instances of prosecutorial misconduct—and
especially of vouching—present a strong possibility of preju-
dicial effect. In this respect the case is again similar to Kerr,
981 F.2d at 1054, where we reversed for plain error because
the case was close and because “the testimony of the . . .
‘vouched’ witnesses was crucial to the government’s case and
the prosecutor’s argument.”

                           Conclusion

   [15] This was a comparatively close case that boiled down
to a battle over credibility. In that context, prosecutorial state-
ments that vouch for the credibility of witnesses and that
encourage the jury to act based on considerations other than
                UNITED STATES v. WEATHERSPOON                6823
the particularized facts of the case pose a real danger to the
defendant’s right to a fair trial. Because that danger was not
effectively mitigated by curative instructions from the district
judge, we conclude that the prosecutorial misconduct here
“affected the jury’s ability to consider the totality of the evi-
dence fairly” (Smith, 962 F.2d at 935). We therefore
REVERSE for plain error and REMAND for a new trial.



TROTT, Circuit Judge; Concurring in part and Dissenting in
part:

                                I

   Prosecutorial misconduct in the context of closing argu-
ment is entirely a creation of our “common law.” In examin-
ing these issues, we do not begin either with the plain
language of any statute, or with a specific provision of the
Constitution or the Bill of Rights. Instead, our warrant arises
from the defendant’s broad right to a “fair trial” guaranteed by
the Due Process Clause. As one might surmise, however,
“[t]he line separating acceptable from improper advocacy is
not easily drawn; there is often a gray zone.” United States v.
Young, 470 U.S. 1, 7 (1985); Donnelly v. De Christoforo, 416
U.S. 637, 645 (1974) (the constitutional line drawing in this
area is “necessarily imprecise”). Nevertheless, case law has
identified concrete dangers to a defendant’s right to a fair trial
posed by a prosecutor’s arguments that transgress the bounda-
ries of propriety.

   The first danger relevant to this appeal arises from com-
ments by a prosecutor that might convey to the jurors “the
impression that evidence not presented to the jury, but known
to the prosecutor, supports the charges against the defendant.”
Young, 470 U.S. at 18. Such comments are improper because
they “jeopardize the defendant’s right to be tried solely on the
basis of the evidence presented to the jury.” Id., see also
6824           UNITED STATES v. WEATHERSPOON
United States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir.
1993).

   The second danger stems from comments by a prosecutor
that invite the jury “to trust the Government’s judgment rather
than its own view of the evidence.” Id. at 18-19, see also
Necoechea, 986 F.2d at 1276. Were a jury to take this
approach, the jury would abdicate its important role in the
process and become merely a rubber stamp of approval rather
than an independent body putting the government to its con-
stitutional test.

   Because of these hazards to a fair trial, case law has con-
demned both (1) personal vouching by a prosecutor for the
credibility of the government’s witnesses, and (2) the expres-
sion by a prosecutor of the prosecutor’s personal opinion as
to the guilt of the accused, but only when remarks either
“say [or] insinuate that the statement was based on personal
knowledge or on anything other than the testimony of those
witnesses given before the jury.” Lawn v. United States, 355
U.S. 339, 359 n.15 (1958). To quote the old Fifth Circuit,
“The test as to whether the prosecutor has expressed an
improper opinion is ‘whether the prosecutor’s expression
might reasonably lead the jury to believe that there is other
evidence, unknown or unavailable to the jury, on which the
prosecutor’ relied.” United States v. Prince, 515 F.2d 564,
566 (5th Cir. 1975). Both practices tend to override the impor-
tant role of jurors in our system by drawing them away from
their sworn duty to focus only on the evidence in the record
and the law.

   A third danger arises from a prosecutor’s argument that
might arouse a jury’s passions and prejudices against a defen-
dant and cause jurors to decide the case on the basis of extra-
neous considerations. The vice of such an argument is that
again, it tends to divert a jury from its sworn duty to decide
the case on the evidence and the law, and to focus instead on
issues “broader than the guilt or innocence of the accused
               UNITED STATES v. WEATHERSPOON                   6825
under the controlling law.” ABA STANDARDS FOR CRIM. JUS-
TICE, 3-5.8(d) (2d ed. 1980); see also MODEL RULES OF PROF’L
CONDUCT R. 3.4(e); CODE OF PROF’L RESPONSIBILITY DR 7-
106(C)(7); ABA STANDARDS FOR CRIM. JUSTICE, 3-6.1(c); Dar-
den v. Wainwright, 477 U.S. 168, 191-92 (1986).

   Examples of arguments we have held to be improper
because they create the vouching hazard to a fair trial illus-
trate our due process concerns. In United States v. Smith, 962
F.2d 923 (9th Cir. 1992), we reversed a conviction where a
prosecutor personally vouched for the credibility of a key
government witness and literally guaranteed that he and the
government would never bring charges that were not true. The
prosecutor stated:

      [Getting a conviction] isn’t a prosecutor’s job. A
    prosecutor’s job is to guarantee that every criminal
    defendant receives a fair trial. That’s my job. A pros-
    ecutor’s job is to turn over every piece of evidence
    to the defense if it would assist them. That’s the
    prosecutor’s job.

       . . . How many times did you see me during the
    course of trial give exhibits to the defense so that
    they can mark them? Or see me stipulate to the
    admission of exhibits for the defense? My job is to
    assure these individuals a fair trial, not to convict
    them.

                             ....

       . . . Mr. Waterman implies that George Brown got
    up here and said whatever he wanted to say and that
    the prosecution wouldn’t prosecute him for perjury,
    not if he brought him a conviction. Well, that’s
    absurd. My job is to guarantee a fair trial. If any wit-
    ness commits perjury on the stand it’s my job to seek
    an indictment against him if I can prove it.
6826            UNITED STATES v. WEATHERSPOON
                             ....

       Truth isn’t something to be abused like that. Truth
    is as it is. And the government’s job is to find the
    truth, to ferret through all this confusion, to ferret
    through all the smoke screens and lead you to the
    truth. [My grandmother] asked me, “What do you do
    in a trial?” “Present evidence.” “And then what hap-
    pens?” “Well then I sit down and everyone says bad
    things about me.” . . . But if I did anything wrong in
    this trial, I wouldn’t be here. The court wouldn’t
    allow that to happen.

Id. at 927-28 (alternations in original).

  In reversing and remanding for a new trial, we said,

       The prosecutor in this case not only placed the
    prestige of the law enforcement branch of govern-
    ment behind his conduct of the trial and behind
    Brown’s testimony, he also engaged in an additional
    and separate form of vouching that is qualitatively
    different than the statements involved in Young and
    Flake. In addition to invoking the integrity of the
    government, he invoked the integrity of the court. He
    stated: “But if I did anything wrong in this trial, I
    wouldn’t be here. The court wouldn’t allow that to
    happen.” This final remark cannot be classified as
    simply an arguably invited comment on the prosecu-
    tor’s special role. Rather, unlike the other comments
    that courts have on some occasions reluctantly over-
    looked, it placed the imprimatur of the judicial sys-
    tem itself on Brown’s credibility. That is something
    we simply cannot permit.

Id. at 936.

   On the other hand, in United States v. Flake, 746 F.2d 535
(9th Cir. 1984), overruled on other grounds by United States
               UNITED STATES v. WEATHERSPOON                  6827
v. Uchimura, 107 F.3d 1321 (9th Cir. 1997), to which Smith
refers, we did not find reversible error where the prosecutor
said the following in response to defense claims of govern-
ment dishonesty:

       Now, in the face of the evidence, the argument has
    been made to you that you cannot believe that, you
    just can’t believe that, just — just using your com-
    mon sense, you can’t believe that. If you accept that
    argument, then you have to accept two other things.
    First of all, in spite of Mr. Church’s testimony, you
    have to believe that because the questions asked of
    him on redirect examination were precise and direct
    and all-encompassing, you have to believe that Mr.
    Church perjured himself intentionally and wilfully
    on the stand. And more than that, you have to
    believe the Government of the United States, in the
    person of the prosecutor standing before you, the
    agents who have been at the table and the people of
    the United States Attorney’s office have suborned
    that perjury, that they have allowed that witness to
    testify in that perjurious way, they have elicited that
    perjury from him intentionally to deceive you and
    mislead you.

       In order to accept the argument made to you by
    the defense, you have to accept that, as well.

       I suggest to you, ladies and gentlemen, that there
    is no evidence, no evidence before you — and that
    is the basis on which you should make your decision
    — no evidence that there has been any deal made of
    any kind in connection with Mr. Church’s testimony.
746 F.2d at 540. When we examined that argument in context,
we did not find error because these comments were “clearly
invited” by the defense and did no more than summarize the
defense’s allegations. Under these circumstances, we did not
6828            UNITED STATES v. WEATHERSPOON
regard that argument as placing the prestige of the govern-
ment behind the case or the witnesses.

   Flake thus illustrates the rule that all challenged arguments
by a prosecutor must be evaluated in the context of the entire
trial, not just in isolation against an abstract standard. More-
over, each case is different, and each case must be assayed on
the basis of its unique facts and circumstances. We take our
lead in this regard from the Supreme Court’s decision in
Young:

    Inappropriate prosecutorial comments, standing
    alone, would not justify a reviewing court to reverse
    a criminal conviction obtained in an otherwise fair
    proceeding. Instead, as Lawn teaches, the remarks
    must be examined within the context of the trial to
    determine whether the prosecutor’s behavior
    amounted to prejudicial error. In other words, the
    Court must consider the probable effect the prosecu-
    tor’s response would have on the jury’s ability to
    judge the evidence fairly. In this context, defense
    counsel’s conduct, as well as the nature of the prose-
    cutor’s response, is relevant. Indeed most Courts of
    Appeals, applying these holdings, have refused to
    reverse convictions where prosecutors have
    responded reasonably in closing argument to defense
    counsel’s attacks, thus rendering it unlikely that the
    jury was led astray.

       In retrospect, perhaps the idea of “invited
    response” has evolved in a way not contemplated.
    Lawn and the earlier cases cited above should not be
    read as suggesting judicial approval or — encour-
    agement — of response-in-kind that inevitably exac-
    erbate the tensions inherent in the adversary process.
    As Lawn itself indicates, the issue is not the prosecu-
    tor’s license to make otherwise improper arguments,
                UNITED STATES v. WEATHERSPOON                  6829
    but whether the prosecutor’s “invited response,”
    taken in context, unfairly prejudiced the defendant.

       In order to make an appropriate assessment, the
    reviewing court must not only weigh the impact of
    the prosecutor’s remarks, but must also take into
    account defense counsel’s opening salvo. Thus the
    import of the evaluation has been that if the prosecu-
    tor’s remarks were “invited,” and did no more than
    respond substantially in order to “right the scale,”
    such comments would not warrant reversing a con-
    viction.

Young, 470 U.S. at 13 (citations omitted) (emphasis added).

   Finally, “[a]ssuming the prosecutor’s remarks exceed per-
missible bounds and defense counsel raised a timely objec-
tion, a reviewing court could reverse an otherwise proper
conviction only after concluding that the error was not harm-
less.” Id. at 13 n.10 (citing United States v. Hasting, 461 U.S.
499 (1983)). As the Court said in Hasting,

       The goals that are implicated by supervisory pow-
    ers [including the goal of preserving judicial integ-
    rity by ensuring that a conviction rests on
    appropriate considerations solidly before the jury]
    are not, however, significant in the context of this
    case if, as the Court of Appeals plainly implied, the
    errors alleged are harmless. Supervisory power to
    reverse a conviction is not needed as a remedy when
    the error to which it is addressed is harmless since,
    by definition, the conviction would have been
    obtained notwithstanding the asserted error. Further,
    in this context, the integrity of the process carries
    less weight, for it is the essence of the harmless-error
    doctrine that a judgment may stand only when there
    is no “reasonable possibility that the [practice] com-
    plained of might have contributed to the conviction.”
6830            UNITED STATES v. WEATHERSPOON
    Finally, deterrence is an inappropriate basis for
    reversal where, as here, the prosecutor’s remark is at
    most an attenuated violation of Griffin and where
    means more narrowly tailored to deter objectionable
    prosecutorial conduct are available.

Id. at 506 (second alteration in original) (citation omitted).

  Moreover, as Justice Frankfurter said in Johnson v. United
States, 318 U.S. 189 (1943),

       In reviewing criminal cases, it is particularly
    important for appellate courts to relive the whole
    trial imaginatively and not to extract from episodes
    in isolation abstract questions of evidence and proce-
    dure. To turn a criminal appeal into a quest for error
    no more promotes the ends of justice than to acqui-
    esce in low standards of criminal prosecution.

Id. at 202 (Frankfurter, J., concurring) (quoted with approval
in Young, 470 U.S. at 16).

                               II

   I turn now to an evaluation of Weatherspoon’s discrete
allegations of prosecutorial misconduct.

                              A.

   The first instance of alleged impermissible vouching arose
in the prosecutor’s opening final argument when he discussed
the testimony of Officer Kelly. About Kelly’s testimony, the
prosecutor said, “And I want to go through with you the evi-
dence that we heard in this case. We, first of all, heard from
Officer Kelly, Metro Officer; credible police officer.”
(emphasis added).

  To this statement, Weatherspoon’s counsel immediately
objected, saying, “[y]our Honor, objection. Vouching, sir.”
                UNITED STATES v. WEATHERSPOON                6831
The court responded: “Yes. Don’t vouch for the credibility of
the witness,” prompting the prosecutor to say, “I’ll leave it to
the members of the jury to decide what they thought of Offi-
cer Kelly.”

    I commend the district court for its prompt intervention and
reminder to the prosecutor to avoid vouching, but in the cold
light of day, whether what the prosecutor said, “Officer Kelly
. . . credible police officer,” is impermissible vouching, is cer-
tainly debatable. I do not think it is vouching.

   In particular, Officer Kelly’s credibility had been directly
challenged by Weatherspoon’s fianceé, Vaneshia Taylor,
whose testimony as a hostile witness was in essence that Offi-
cer Kelly — or one of the officers — lied about his conversa-
tion with her when the gun was found in her car under
Weatherspoon’s seat, a conversation resulting in her written
statement that implicated Weatherspoon as the possessor of
the weapon. Her testimony suggested that Officer Kelly had
lied under oath during the trial and committed perjury when
he denied the behavior attributed to him by Weatherspoon’s
fianceé. Under these circumstances, it was certain that the
prosecutor would discuss Officer Kelly’s credibility in his
summation, and that he would use a form of that word: credi-
bility.

   I note also that when the prosecutor recalled Officer Kelly
to the stand on rebuttal to deny the inappropriate conduct
attributed to him by Taylor, Weatherspoon’s counsel
attempted to get him to opine that Harris “is lying” about
what he said about Officer Kelly’s conduct. The court sus-
tained an objection — properly so — to counsel’s attempt to
make one witness characterize the different testimony of
another witness as a lie, but the points are (1) that accusations
of falsehoods and lying were flying fast and furious in this
trial, and (2) that Weatherspoon’s attorney’s tactic was to
make Officer Kelly out to be a liar, in which case, Taylor
could be regarded as truthful in her testimony but not in her
6832             UNITED STATES v. WEATHERSPOON
written statement. There is certainly nothing wrong with
defense counsel trying to get at the truth by attempting to
destroy the credibility of a witness, but when this tactic
occurs, it is not out of line for the prosecutor to attempt to
present in argument the witness as credible.

   The Supreme Court’s analysis and holding in Lawn sup-
ports my conclusion. In Lawn, in closing summation the pros-
ecutor told the jury, “[w]e vouch for [government witnesses
Roth and Lubben] because we think they are telling the truth.”
355 U.S. 359-360 n.15. “Vouch”? “We think they are telling
the truth”? At first blush and without carefully applying the
reason behind the vouching rule, one might regard this state-
ment as objectionable and improper. Not so, said the Supreme
Court. Why? Because

      [t]he Government’s attorney did not say nor insinu-
      ate that the statement was based on personal knowl-
      edge or on anything other than the testimony of
      those witnesses given before the jury. . . . Moreover
      petitioners’ counsel in his summation to the jury had
      argued that the Government’s case was a persecution
      of petitioners, had been instituted in bad faith at the
      instance of a group of revenue agent[s], and was sup-
      ported ‘solely’ by the testimony of Roth and Lubben
      who were admitted perjurers.

Id.

   Looking in context at what the prosecutor said here, I see
none of the dangers lurking in the prosecutor’s words that
support the rule against vouching. The challenged comment
(1) specifically references “the evidence that we heard in this
case,” (2) does not suggest or insinuate a reference to infor-
mation not in the record, and (3) does not invite the jurors to
rely on the integrity of the government. The use here of these
two words — “credible witness” — comes nowhere close to
the statements we have condemned in other cases.
               UNITED STATES v. WEATHERSPOON                 6833
   In sum, in the face of defense accusations to the contrary,
the prosecutor simply called Officer Kelly a credible witness.
In context, I regard this — as did the Court in Lawn — as no
more than a comment on the evidence that one would expect
in a hard-fought case such as this. United States v. Perez, 144
F.3d 204, 210 (2d Cir. 1998), is on point: “In the present case
the prosecutor did not suggest that he had special knowledge
of facts not before the jury. He ‘submit[ted]’ that the wit-
nesses were credible, not that he personally knew the facts,
and then directed the jury’s attention to the evidence support-
ing his contention.” (alteration in original).

   Furthermore, any vouching that occurred did not render the
trial fundamentally unfair because, as is customary, the court
here instructed the jurors — immediately before argument —
that their duty was to decide the case “solely on the evidence”
before them, which consisted of (1) the sworn testimony of
any witness, (2) the exhibits received in evidence, and (3) any
facts to which the attorneys had agreed or stipulated. More to
the point, the jury was given these pertinent orders:

       In reaching your verdict you may consider only
    the testimony and exhibits received into evidence.
    Certain things are not evidence, and you may not
    consider them in deciding what the facts are. I will
    list them for you:

       1. Arguments and statements by lawyers are not
    evidence. The lawyers are not witnesses. What they
    have said in their opening statements, will say in
    closing arguments and have said at other times is
    intended to help you interpret the evidence, but it is
    not evidence. If the facts as you remember them dif-
    fer from the way the lawyers have stated them, your
    memory of them controls.

Jury Instruction No. 5 (emphasis added). “Such instructions
dilute the potential prejudice arising from improper com-
6834           UNITED STATES v. WEATHERSPOON
ments.” United States v. Koon, 34 F.3d 1416, 1445 (9th Cir.
1994), rev’d on other grounds, 518 U.S. 81 (1996); see also
Necoechea, 986 F.2d at 1283 (“Likewise, the vouching that
occurred during closing argument was effectively neutralized
by the court’s instruction that comments of counsel are not
evidence.”).

  Finally, whatever possibility of error that might have
existed was erased by the judge’s prompt intervention I noted
earlier with an admonition to the prosecutor in the juror’s
presence to the effect that vouching for the credibility of a
witness was improper.
UNITED STATES v. WEATHERSPOON            6835
                                Volume 2 of 2
6836            UNITED STATES v. WEATHERSPOON
                               B.

   Weatherspoon’s second claim of vouching relates to the
prosecutor’s follow-on statement in the same argument, with-
out objection, that the prosecutor did “not believe” to be truth-
ful Vaneshia Taylor’s testimony repudiating the substance of
her earlier written statement that incriminated Weatherspoon,
her boyfriend/fiancé. This assertion directly followed and was
linked to the prosecutor’s argument discussed in Part A.,
supra, that the alleged antagonist in this drama, Officer Kelly,
was indeed credible. The proposition that follows from Offi-
cer Kelly being credible is that Taylor was not.

   To understand and evaluate the prosecutor’s “I do not
believe” statement, it must be read in context, as required by
Lawn and by Young. When so read, it becomes clear that his
statement was nothing more than an unremarkable comment
based upon the evidence regarding the credibility of a central
witness’s controversial testimony.

   To begin with, Taylor, the driver of the car, wrote and
signed a statement when pulled over by the police saying that
Weatherspoon “dropped the weapon, a black gun, to the floor
and slid it under the seat.” In her appearance before the grand
jury, she backed away from this statement and would concede
only that the gun “could have” belonged to Weatherspoon.
When called at the trial, she claimed her written statement
incriminating Weatherspoon was a lie, and she asserted that
she had falsely incriminated Weatherspoon out of fear
because Officer Kelly had menaced her with prosecution for
possession of the firearm, which raised in her mind the possi-
ble loss of custody of her children. Officer Kelly denied this
account under oath.

  Counsel for Weatherspoon made the point that Taylor’s
repudiation before the grand jury of her written statement was
made under oath and under the penalty of perjury. The pur-
pose of this point clearly was to bolster the believability of
               UNITED STATES v. WEATHERSPOON                6837
her testimony in court by showing that it had first been made
before the grand jury at the risk of perjury.

   Here, then, is the prosecutor’s entire disputed responsive
argument regarding the believability of Vaneshia Taylor’s tes-
timony, her written statement, and her grand jury testimony:

    THE PROSECUTOR:

       You heard the testimony from Officer Kelly. They
    arrested the defendant. They have the vehicle
    searched. They found that weapon underneath the
    seat where this defendant, Mr. Weatherspoon, was
    seated.

       We also heard evidence from Officer Kelly about
    the voluntary statements that he obtained in this
    case. As part of his investigation and the investiga-
    tion of Officer Kent, they inquired from Ms. Taylor
    who possessed this weapon. And you have in evi-
    dence before you a statement of Ms. Taylor, her
    statement saying the defendant had this gun, in her
    own handwriting on that morning stating she saw
    him with this gun. In her own handwriting.

       You also heard from Officer Kelly. There was no
    threats. There was no coercion. Never mentioned
    anything about her children or her not gettin’ her
    children back. There was no evidence of that. You
    heard from Officer Kelly and Officer Kent on rebut-
    tal when we just put them up here at the end. Again,
    no evidence of that. No evidence of threats or coer-
    cion or anything to do with threatening her regarding
    her children.

      We next heard from Vaneshia Taylor in this case.
    We heard from her today. You heard from — from
    her and you heard about her handwritten statement
6838           UNITED STATES v. WEATHERSPOON
    that you’re gonna have before you when you go back
    to the jury room.

       I find it a little ironic that she agrees with every-
    thing in the statement except for the most important
    part. Do you remember? She said: I agree. Every-
    thing in there’s accurate except what I said about the
    gun. The police made me do it. The most important
    line in there where she says, “When pulled over the
    passenger, Ken, dropped the weapon, a black gun, to
    the floor and slid it under the seat.” The most impor-
    tant part of this she says, oh, the officer made her
    write that. Everything else is accurate though.

       He had a white T-shirt and blue shorts. That’s
    accurate. And she left home at 3:00 a.m. That’s
    accurate. That she went to her cousin’s to pick him
    up so that he could work on the car in the morning,
    that’s accurate. But it’s a little ironic the most impor-
    tant part she says the officers made her do it. And,
    again, she doesn’t remember which officer that was
    who made her put that in there. No — no evidence
    from the officers that subject of her children was
    even brought up. No evidence of that at all. She also
    testified this gun wasn’t hers. We know it wasn’t
    hers; she said it wasn’t her mom’s. Those are the
    only two people that had access to the car. That was
    her testimony.

       You heard evidence from her that she supposedly
    was threatened by these officers regarding her chil-
    dren. It’s the first time we heard it today by her own
    admission. She never went and told police on that
    night. She never went to the — she never came into
    the Grand Jury, under oath, and told anybody at the
    Grand Jury. She had that opportunity. Never did.
    Never mentioned it. Never mentioned it to anybody
    except for here today she now says that officer or
                UNITED STATES v. WEATHERSPOON                  6839
    officers or whoever threatened her with that. Her
    statement about being threatened I don’t believe is
    truthful, ladies and gentlemen.

       You also heard this was her fiancé. Boyfriend at
    first; turned into a fiancé by the time she came to the
    Grand Jury. She comes into Grand Jury and says, oh,
    I lied at that time. This is the time she’s been talkin’
    to him on the phone. They are engaged to get mar-
    ried.

(emphasis added).

   In sum, and having in mind again (1) the court’s pre-
argument admonition that counsel’s statements were not evi-
dence but were intended only to help the jurors interpret the
evidence, and (2) the court’s statement during the prosecu-
tor’s argument that a prosecutor must not vouch for the credi-
bility of a witness, I conclude that the prosecutor’s statement
was not vouching, it was not error, and it certainly was not
plain error. Here, what we said in United States v. Davis, is
not only relevant, but controlling: “[A] prosecutor may not
state his personal belief in the guilt of a defendant (unless he
asserts he is basing his belief on the strength of the evidence
in the case).” 564 F.2d 840, 846 (9th Cir. 1977), cert. denied,
434 U.S. 1015 (1978). The prosecutor’s statement that, “Her
statement about being threatened I don’t believe is truthful,”
was manifestly based on a review of the evidence as the pros-
ecutor summarized it, and nothing else.

                              C.

   This sequence brings us to the testimony of Donald Harris,
a back seat passenger in Taylor’s car who, like Vaneshia Tay-
lor, had been inconsistent in his story as to whom the gun
belonged. Like Taylor, Harris wrote a statement on the day of
the arrest saying that he had seen Weatherspoon with the gun.
Counsel for Weatherspoon called an investigator to the stand,
6840            UNITED STATES v. WEATHERSPOON
Mr. Heddy, who testified that before the trial he had con-
fronted Harris with his written statement incriminating Wea-
therspoon, and that Harris denied seeing Weatherspoon with
the gun. Harris attempted in testimony to explain this discrep-
ancy by saying that the investigator asked him only if he had
seen Weatherspoon with the gun “that day,” and that his “no”
answer was truthful because he had not seen Weatherspoon
with the gun “that day,” only just before they got into the car.

  Weatherspoon’s counsel attacked Harris’s grand jury testi-
mony by trying to show that Harris committed perjury when
he testified that he saw Weatherspoon place the gun under the
seat.

  This evidentiary background brings us to the prosecutor’s
argument now alleged to constitute vouching, but to which no
objection was made during the trial:

    THE PROSECUTOR:

       You’ve — next I want to talk about Mr. Harris’s
    testimony, that you heard from today. Bottom line is
    Mr. Harris isn’t a felon. He can legally possess that
    fully loaded weapon. Under the law, he can possess
    that weapon. He can have that weapon at any time.
    The point, ladies and gentlemen, is he told the truth
    in that handwritten statement that he gave on that
    morning, he told the truth when he came into the
    Grand Jury under oath, and he was in front of you
    today and told the truth to you.

       Was he the most articulate person? No. But he
    told you in his manner what happened. And it’s con-
    sistent with what he said in that handwritten state-
    ment on that morning, to what he said at the Grand
    Jury on — when he was before the Grand Jury in
    February, and when he came in here and told you
    here today.
               UNITED STATES v. WEATHERSPOON                 6841
       And you heard from — Investigator Heddy said
    he went out and talked to him; tried to make him out
    to be untruthful. Well, in all due respect, I think he
    confused him more than anything else. You heard
    from Mr. Harris. He was confused about what he
    was talkin’ about. Did he mean during the day?
    Well, you heard, Mr. Heddy didn’t ask him on that
    morning, at that time. Did not.

       Now, let’s remember what Mr. Harris said. From
    that stand there today under oath, he pointed to the
    defendant and said that’s the person I saw with that
    gun when I got into the car on August 22nd, stickin’
    out of his waistband a black-handled gun on that
    morning. Uncontradicted statement. That’s what he
    said. He said that in his statement, also, that I read
    to you. He said: “I seen the gun. As far as I know it
    was black. I don’t know what kind it was. It was in
    his possession. His name is Kendrick Weather-
    spoon.” His handwritten statement given on that
    early morning to police.

(emphasis added).

   My conclusion with respect to this assignment of error is
that the disputed comments were not vouching, but merely a
comment on the evidence, which, after all, is the central pur-
pose of argument. Even if we were to regard this as error, it
certainly is not plain, and it did not affect Weatherspoon’s
substantial rights.

                             D.

   The next vouching objections lodged against the prosecutor
occurred in rebuttal argument after Weatherspoon’s counsel
had finished his argument in which he lambasted Harris as a
liar, and Taylor as a repentant liar who changed her tune once
6842           UNITED STATES v. WEATHERSPOON
she was under oath. To get the full flavor of defense counsel’s
argument, I reproduce the body of it at length:

    MR. VALLADARES:

       Now, allow me, please, to go ahead and go over
    the evidence as it was presented in this case. Now,
    please remember that, again, what I’m saying right
    now is argument; what [the prosecutor] is saying is
    purely argument. You are the ones that heard the
    argument — the evidence and you are the ones that
    need to make the decision.

       But the bottom line is this: The arresting officers,
    Officers [sic] Kelly and Officer Kent, if there is one
    absolutely clear thing that we know out of this whole
    thing is that at no point did either of them see Mr.
    Weatherspoon with a gun. That didn’t happen. At no
    point did they see Mr. Weatherspoon touching a gun.
    That didn’t happen. That’s uncontested. They told
    you that.

                            ....

       Now, in this case the evidence is clear that Ms.
    Taylor and Mr. Harris had a reason to lie at the point
    in which they were stopped. The evidence is also
    clear that they — these are individuals that are pre-
    pared to lie. And, quite frankly, outta everything that
    they said on that stand, I suggest to you: Don’t
    believe anything. Don’t believe absolutely anything
    that they said.

       Let me review that. Let’s start with Ms. Taylor.
    Ms. Taylor has definitely — or has definitely some
    good reasons to go ahead and concoct a story on the
    early morning of August 22nd, 2002, when she was
    stopped by Officer Kelly. Ms. Taylor was a con-
           UNITED STATES v. WEATHERSPOON                 6843
victed felon. Ms. Taylor knew and told you that she
knew she could not go ahead and possess a gun. She
couldn’t do that, she would be in violation of the
law. And this gun is obviously in her car. The evi-
dence is clear: This is a car that she was driving.
This is her car. The car is in her name; it is in the
name of her mother too.

   Second, Ms. Taylor also told you that she had two
kids; that one kid, because of whatever she did, was
in state custody and that she wanted to get that kid
bad, very badly. And that’s understandable. It is the
love of a mother. And the love of a mother concurs
[sic] all. And we all know that. And the Government
says, oh, she had a reason to lie now and in front of
the Grand Jury because Mr. Weatherspoon was her
boyfriend, her fiancé, at one point boyfriend/fiancé.
She said that, I guess, that’s not the case anymore.
But I asked her point blank: You may have cared for
Mr. Weatherspoon. But isn’t it the truth that you will
lie for your child and you will lie to get your child
back? And she said point blank, “Yes, I would.”

   And let’s go ahead and clarify this thing because
the Government also is confusing the evidence and
is confusing it in a way that’s very important too.
Because what she said is the following: She said that
what they — the officers told her is that this is her
car. If something is found in the car, she can be lia-
ble for it. And that makes sense. I mean, that’s just
logical. It doesn’t take a lawyer to figure that out.

   She didn’t say that the officers told her that they
would take her children away or that she would not
be able to get her children back. That’s not what she
said. The Government keeps on harking on that, but
that is not the case. That is not what she said.
6844           UNITED STATES v. WEATHERSPOON
      In her mind she made the connection. And, obvi-
    ously, you don’t have to be a genius to make that
    connection, that being:
      (A) I’m being stopped. I’m driving. It’s my car.
      (B) I have a child that’s in custody — in the cus-
    tody of the state for whatever I did.
      (C) What’s gonna happen is that I’m not gonna
    be able to get that kid.

       And, you know: Look. I mean, I don’t think that
    woman is credible at all. Frankly, at all. I don’t think
    you can give her any credence. I mean, clearly, she
    is a human being and she’s gonna go ahead and love
    that kid; she’s gonna want that kid back; and she’s
    gonna do anything for that kid, or to try to get that
    kid back. And that’s what she told you. She didn’t
    say the officers went and said, you know, if you
    don’t do this or that, you’re not gonna get your kid.
    That’s not at all what she said.

       Third reason she had to lie in this case when she
    was stopped. She was driving without a driver’s
    license, a valid driver’s license. You can go to jail
    for that, especially somebody that has a record like
    her. And what’s the meaning of that? Again, the
    meaning of that is that the whole thing with her get-
    ting her child back is certainly gonna be jeopardized.
    Again, you don’t need to be a genius for that.

       And so what happens? She gives a statement.
    They let her go; they let her go in her car and she’s
    driving without a license. Now, so we established the
    first thing: This person has not one, several reasons,
    several motives to lie. Number two, she has lied.
    And we know that already. We know that. She tells
    one story to the officers. Then she testifies not once,
    she testifies twice before the Grand Jury, earlier in
           UNITED STATES v. WEATHERSPOON                 6845
the — in this year, earlier in 2003. She testifies
twice.

   And I went with her through a whole litany of
questions in which I asked her: What you told the
officers on that morning, that early morning of
August 22nd, 2002, what you said about Mr. Wea-
therspoon having the gun, that was lie; what you said
about Mr. Weatherspoon dropping the gun, that was
a lie; what you said about Mr. Weatherspoon sliding
the gun under the seat, that was a lie. And her
responses were very clearly yes, they were lies. Yes,
they were lies. And, yes, they were lies. And she,
again, said that under penalty of perjury and under
oath twice before the Grand Jury. And she is, again,
here under penalty of perjury and under oath telling
you this thing — the same thing.

   So, clearly, we have somebody that’s lying and is
lying in a massive way. And, quite frankly, did she
lie when she was stopped the first time? She surely
had a huge reason to lie then. Or did she lie later? I
don’t know. I do not know when she lied, but she
has lied. And can we trust the witness? No, we can-
not trust that witness with such a huge decision.
With the type of decision you need to go ahead and
make today, you cannot trust that witness. Because
if you trust that witness with that type of decision,
believe me, what you’ll be doing, again, is a torch
that has been passed on for centuries will be extin-
guished. You cannot speculate here. You simply
cannot go ahead and do that.

                        ....

  Now, remember to go ahead and touch upon a
couple points here regarding Mr. Harris. Should you
believe Mr. Harris? Again, the question being:
6846           UNITED STATES v. WEATHERSPOON
    Should you make the most important decision in
    your life based upon the testimony of that individ-
    ual?

       One of the things that you’ll see here in this jury
    instruction that the judge gave you is that one of the
    things you need to go ahead and — and observe in
    making the decision is the witness’s manner. You
    may; you may not have. But I believe you probably
    did. As he’s leaving the stand, the individual’s cuss-
    ing. He had absolutely no respect for the whole sys-
    tem. Do we trust him on that? I don’t think so.

       This is an individual, also, that has a huge reason
    to lie. He told you himself. He said — he told you
    that on that day he was not arrested because he made
    the statement to the police. He was very clear on
    that. He said that he did not — he was not — he had
    warrants and he was not arrested because he made
    the statement to the police.

       And, again, unfortunately, I’m just talking to you
    right now. The Government will talk to you again.
    And I will not have the opportunity to go ahead and
    — and rebut what the Government has to say. I
    would love to have that opportunity. So listen to
    what I’m gonna say and, you know, you submit it to
    a filter, to a critical filter now.

       But this is a fellow, Mr. Harris, that not only has
    a reason to lie, apparently, according — he said it.
    He called it a stipulation. The stipulation was that if
    I wrote down a statement, I would go. There’s no
    doubt that he said that. Now, this is an individual
    that not only has a motive to lie then — and by now
    he’s already locked into that story. He knows that if
    he, you know, waffles from that story then he is
    gonna be looking at problems, at legal problems.
            UNITED STATES v. WEATHERSPOON                  6847
   Now, he tells us at least three different stories.
First story he tells us is what he tells the officers at
the scene. He says he sees Mr. Weatherspoon with
a gun. Okay? Now, he tells the Grand Jury a very
different story now. He testified twice before the
Grand Jury. And the Government may want to say
that he was confused. I beg to differ. I mean, I really
beg to differ. I mean, again, that’s — that’s — I just
don’t see it that way. But when he testified — this
is February 19th, 2003, testified at 10:30 in the
morning; testified at 11:00 o’clock in the morning —
he goes to bat at 10:30 in the morning. Okay? And
he is asked by the Government, “And you saw him
pull something out of his waistband?” “Yes.”

                         ....

  And he said, “Yes.” He said he saw him pull
something out of his waistband.

  Then he says, “A gun?

  “A gun.

  “A gun. And was it a handgun?

  “Yes.

  “When you saw him pull that handgun out, what
did he do with that gun?

  “He put it under the seat.

  “Put it under the seat?

  “Uh-huh. Right where they find it at.
6848           UNITED STATES v. WEATHERSPOON
      “And when he pulled this gun out and put it up
    under the seat, was it prior to police pulling you
    over?

       “Yes. It was before the police pulled over.”

      Then he testifies just half an hour later and he’s
    asked:

       “Okay. When you saw him pull this gun out, did
    —

      “I didn’t see him pull it — pull it out. I didn’t see
    him pull it out.”

       So here we have a fellow that’s from 10:30 to
    11:00 — to 11:00 o’clock, in a period of a half hour,
    he’s telling one story that’s radically different from
    the one he’s trying to tell us half hour after. Okay?
    He first of all had told us that, oh, he saw everything
    now. He saw the guy go ahead and pull the gun,
    slide it under the seat, et cetera; but later on at 11:00
    o’clock all of a sudden he doesn’t.

       He goes back at 11:00 o’clock to the story that he
    told the police officers. So I guess at 10:30 he fig-
    ured maybe it would be nice if I embellish this story.
    Maybe it would [be] nice if I make it sound a little
    sexier. Then I don’t know he got a little concerned
    or whatever happened. But certainly — all of a sud-
    den, in less than half hour, he is changing his story
    and going back to what he told the officers at the
    scene.

       Third time that we know that this fellow has lied
    was when he was here. And I asked him, “Did you
    tell Mr. Heddy that Mr. Weatherspoon didn’t have a
    gun?” And then he starts with a, well, I was thinking
           UNITED STATES v. WEATHERSPOON                   6849
was it during the day; was it . . . Again, come on.
Come on. It’s clear what he was being asked about.
This fellow was being asked with — did Mr. Wea-
therspoon have a gun at the time of the stop? Did
Mr. Harris see him with a gun? Mr. Heddy showed
him the statement he made to — to the police. And
Mr. Harris told Mr. Heddy that, no, he did not see a
gun.

   Now, do you wanna buy his weaseling out of the
— well, I don’t know if you were talking about the
day or, you know, I don’t know if you’re talking
about a year after or a year before. Come on. I mean,
I think that — again, being your duty is a duty that
is very hard. It’s a huge responsibility. But, as I dis-
cussed in opening statements, the only thing you
need to go ahead and do to perform that duty — and
that’s the beauty of it — is to keep an open mind,
apply common sense, put the Government to its bur-
den. Okay? And, if you do those three things, you
can see that the story of Mr. Harris is ridiculous.

    And yet the Government is trying to go ahead and
go with that. The Government is trying to go ahead
and play — whachamacall it? — said semantical or
grammatical games, whatever you even want to call
it. I mean, this man was shown by Mr. Heddy in his
house in a totally comfortable environment — the
absence of any type of pressure, absence of any type
of promises or anything to that effect — he was
shown the statement that he gave to the officers on
August 22nd, 2002, about 4:00 o’clock in the morn-
ing and that Mr. Harris said that, no, he did not see
the gun; that Mr. Weatherspoon [sic] did not see a
gun.

   Now, can you go ahead and, again, make one of
the most important decisions, if not the most impor-
6850           UNITED STATES v. WEATHERSPOON
    tant decision of your life based upon some weaseling
    over, oh, I didn’t know whether he was talking about
    during the day. Of course it wasn’t during the day.
    I mean, they took him in — you know, they arrested
    him and they took him. Of course, it wasn’t the day.
    Common sense dictates clearly that what Mr. Heddy
    and Mr. Harris were talking about is the subject mat-
    ter of that statement that was in front of Mr. Harris
    right then and there as Mr. Heddy was questioning
    him.

      According to the Government, Mr. Harris may
    have gotten confused by Mr. Heddy. Well, gee, I
    mean, again, you know, is that something — are you
    gonna be comfortable making that decision? Are you
    gonna be comfortable returning a guilty verdict
    based upon the fact that Mr. Harris may have gotten
    confused when it was clear what Mr. Heddy was
    asking him? I don’t think so.

       You heard the evidence just as well as I did. As
    I said in opening argument, I wouldn’t — I wouldn’t
    trust either of those witnesses asking them where’s
    — where’s the nearest 7-Eleven if I’m driving
    through that particular neighborhood. I just
    wouldn’t because they would go ahead and lie.
    Those are individuals — individuals that have a rea-
    son to lie and have lied, both.

(emphasis added).

  In rebuttal argument, the prosecutor responded as follows:

    THE PROSECUTOR:

       I want to address a couple of points that Mr. Val-
    ladares talked about. He mentioned to you the fact
    that the only reason why Ms. Taylor wrote this state-
           UNITED STATES v. WEATHERSPOON                 6851
ment is because she was concerned about her chil-
dren. That’s what she was concerned about, that was
her — her tie to her children was closer than her tie
to her fiancé. Well, if she was so concerned about
her children and gettin’ them back, why was she
engaged to a convicted felon? Why was she hanging
around this guy? Answer that. That’s common sense.

   I want to talk about the two statements that you’ve
heard about and the consistency in both statements:
Ms. Taylor’s statement about her observing Kend-
rick drop the weapon on the floor and slide it under-
neath the seat and Mr. Harris’s statement that he told
you on the stand. What did he say about the motion?
He showed you: pulled it out, put it underneath the
seat. Consistent. Consistent with her handwritten
statement; consistent with what he said today. It’s
not uncontradicted. It’s what they’ve all said.

   And Mr. Valladares talked about the fact that
these police officers told Mr. Harris that he had out-
standing warrants and if he got a loaded gun. He
could have a loaded gun. He never addressed that.
Was that ever addressed by Mr. Valladares, the fact
that he could legally have a gun? Never was. He
said, oh, they came up with a story when they were
gettin’ pulled over. Well, why wasn’t the story:
Okay, Mr. Harris. You take the gun? Because it
wasn’t the truth. The truth was Mr. Weatherspoon
had the gun. If they were gonna come up with a
story, the story would have been Mr. Harris had the
gun because he could legally have it. He wouldn’t
have been arrested for that.

   And they make you out to believe that somehow
these cops weren’t bein’ honest. And, if you remem-
ber what Ms. Taylor said, she said, I can’t remember
which one of the officers talked to me about my chil-
6852           UNITED STATES v. WEATHERSPOON
    dren and gettin’ them back, but I know they did.
    That’s what she said. That’s what Mr. Valladares
    talked about. He said they threatened Mr. Harris with
    warrants. Let me ask what these police officers had
    to gain from comin’ in here and lyin’? What do they
    have to gain to come in here and fabricate this
    story? They had no reason to lie in this case or not
    tell the truth.

    MR. VALLADARES: Your Honor, again, this is
    vouching, sir.

    THE COURT: Overruled.

    THE PROSECUTOR: They had no reason to come
    in here and not tell you the truth. And they took the
    stand and they told you the truth.

       I guess, if you believe Mr. Valladares, they must
    have lied at the scene there; they came into this court
    and they lied to you; they lied to this judge; they lied
    to me; they lied to my agent, Agent Baltazar. I guess
    they lied to the dispatcher when they called it in.
    These are officers that risk losin’ their jobs, risk
    losin’ their pension, risk losin’ their livelihood. And,
    on top of that if they come in here and lie, I guess
    they’re riskin’ bein’ prosecuted for perjury. Doesn’t
    make sense because they came in here and told you
    the truth, ladies and gentlemen. They didn’t threaten.
    There was no coercion. None of that was evident.
    They are gonna come in here and form this conspir-
    acy to lie over a traffic stop? Doesn’t make sense.

      This defendant was a felon and knew he couldn’t
    have a gun. That’s what this case is about. He knew
    he didn’t have a gun so he pulled it out and put it
    under the seat when the officer was pullin’ him over.
           UNITED STATES v. WEATHERSPOON                  6853
   Mr. Valladares talked to you about how important
Ms. Taylor was and her testimony and this and this.
I ask you again: Why wasn’t she ever interviewed by
their investigator? Why didn’t he go out there and
talk to her, get her statement, find out? She’s so
important. The first time they ever talked to her was
right here. No evidence they went out and talked to
her, tried to find out information. Never. Never once.

   You remember the testimony. Ms. Taylor says the
gun wasn’t hers; wasn’t her mom’s gun. She says in
her handwritten statement on that night, that volun-
tary statement, whose gun it was. It’s consistent with
Mr. Harris’s statement.

   Mr. Valladares tried to say that somehow having
traffic warrants and having a gun would have got
him in trouble. There’s no evidence of that. I’m not
sure what that charge would be, but he can legally
have a gun, Mr. Harris. No incentive to lie. He told
you the truth up here on the stand, the same truth
that he told at the time when he wrote out that state-
ment, same thing he said to the Grand Jury.

   Mr. Valladares went through this whole thing in
his closing talking about democracy and what’s
goin’ on over seas militarily. He’s trying to shift the
focus away from the facts because the facts in evi-
dence in this case show the defendant is guilty.
That’s why he’s focusin’ on that.

   He also mentioned that Investigator Heddy when
he went out to talked [sic] to Mr. Harris was in the
comfort of his home. I ask you to remember the tes-
timony. Officer Heddy [sic] testified it was outside
in the middle of the day while he was workin’ on his
car. It wasn’t inside his house. I ask you to remem-
6854            UNITED STATES v. WEATHERSPOON
    ber that the way that you heard it from the witness
    stand. I don’t think that occurred.

       I also find it ironic that this statement that the
    investigator went out to get: No other witnesses
    there. Never brought another witness with him.
    Didn’t get a written statement. Didn’t get a tape-
    recorded statement from him. None of that.

(emphasis added.)

  The alleged vouching here relates first to the prosecutor’s
words regarding the testimonial conflict between the officers
and Vaneshia Taylor:

    THE PROSECUTOR:

    Let me ask what these police officers had to gain
    from comin’ in here and lyin’? What do they have to
    gain to come in here and fabricate this story? . . .

    MR. VALLADARES: Your Honor, again this is
    vouching, sir.

    THE COURT: Overruled.

   The court was correct in its ruling. Faced with an attack on
the credibility of the officers, the prosecutor did no more than
state, albeit as rhetorical questions, that the officers had no
demonstrated motive to lie — in contrast to Vaneshia Taylor
who did. The final statement, “They had no reason to lie in
this case or not to tell the truth,” does no more than reflect the
record, which in fact contains no evidence of a motive on the
part of the police falsely to deny Vaneshia Taylor’s accusa-
tions. This argument read in context contains not a hint of
extra-record information in the hands of the prosecutor, and
it does not imply — explicitly or implicitly — that the prose-
cutor was monitoring in some fashion the truthfulness of the
                UNITED STATES v. WEATHERSPOON                  6855
officers’ testimony. See Perez, 144 F.3d at 210 (“Because the
prosecutor did not ‘imply the existence of extraneous proof’
we cannot say that his statements were an improper vouching
for the credibility of witnesses.”).

   After asserting in rebuttal that Taylor lied on the stand and
that the officers had no reason to do the same, the prosecutor
continued to discuss what incentives the officers had not to lie
or to fabricate a story:

       I guess, if you believe Mr. Valladares, they must
    have lied at the scene there; they came into this court
    and they lied to you; they lied to this judge; they lied
    to me; they lied to my agent, Agent Baltazar. I guess
    they lied to the dispatcher when they called it in.
    These are officers that risk losin’ their jobs, risk
    losin’ their pension, risk losin’ their livelihood. And,
    on top of that if they come in here and lie, I guess
    they’re riskin’ bein’ prosecuted for perjury. Doesn’t
    make sense because they came in here and told you
    the truth, ladies and gentlemen. They didn’t threaten.
    There was no coercion. None of that was evident.
    They are gonna come in here and form this conspir-
    acy to lie over a traffic stop? Doesn’t make sense.

      This defendant was a felon and knew he couldn’t
    have a gun. That’s what this case is about. He knew
    he didn’t have a gun so he pulled it out and put it
    under the seat when the officer was pullin’ him over.

(emphasis added).

   Although, the defense registered no objection to this argu-
ment, here, Weatherspoon claims the references to the officers
risking the perils of perjury was improper.

  We addressed a similar claim based upon a similar argu-
ment in United States v. Combs, 379 F.3d 564 (9th Cir. 2004),
6856            UNITED STATES v. WEATHERSPOON
a case decided after the trial in this case. There, the prosecutor
argued in rebuttal, as the prosecutor argued here, that an offi-
cer whose credibility had been challenged had no motive to
lie:

    Most of all, ladies and gentlemen, you have to
    believe that Special Agent Kent Bailey is a liar. If
    you believe the defendant’s version of events, you
    have to believe that Special Agent Kent Bailey
    walked up to that witness stand, swore to tell you the
    truth, and perjured himself.

    You have to believe that Special Agent Kent Bailey
    flushed his ten-year career down the toilet. For
    what? For a nice old grandfatherly man? Why would
    he do that? That makes no sense. Special Agent Bai-
    ley may not get fired for participating in a search
    warrant where there was no meth lab, but you can be
    darn sure he would get fired for perjuring himself.

Id. at 568.

   The defense in Combs did not object to this line of argu-
ment. Nevertheless, for a variety of reasons, we concluded
that this argument constituted reversible vouching plain error
because; “[a]lthough the prosecutor may not have vouched for
agent Bailey on a personal level, she plainly implied that she
knew agent Bailey would be fired for committing perjury and
that she believed no reasonable agent in his shoes would take
such a risk.” Id. at 575. We noted also that “[t]he jury could
easily have inferred that the district court was monitoring
Agent Bailey’s veracity in light of its role in reprimanding
Combs and requiring him [improperly] to testify that agent
Bailey was a liar.” Id. at 575-76. We noted also that “agent
Bailey’s credibility was critical to the government’s case, as
there was no direct evidence linking Combs to the charge of
manufacturing methamphetamine.” Id. at 576. Moreover, we
concluded on the particulars of that case that the court’s gen-
                UNITED STATES v. WEATHERSPOON                  6857
eralized instructions not to regard arguments as evidence were
not sufficient to neutralize the problem. Id. at 575.

  A careful comparison of the case at bar with Combs con-
vinces me that the two are materially distinguishable:

    (1)   the prosecutor here did not force the defendant
          to testify that the agent was a liar. In fact, the
          defendant here did not take the stand;

    (2)   it was the defense who, throughout the trial,
          repeatedly raised the issue of perjury, specifi-
          cally with Vaneshia Taylor and with Harris.
          The defense argued to the jury that they could
          trust that Taylor told the truth before the grand
          jury because she was under oath and testifying
          under penalty of perjury. Similarly, the defense
          effectively accused Harris of perjury in the
          same forum;

    (3)   the judge gave no hint of monitoring the verac-
          ity of anyone’s testimony, including the offi-
          cers;

    (4)   the agents’ credibility, and the issue of whether
          they caused Taylor to lie by threatening her
          with an arrest, pertained to a satellite issue, not
          directly to the central question of who pos-
          sessed the gun. Taylor’s written statement
          itself, even when viewed in the light of her sus-
          pect repudiation of it, clearly provided its own
          evidence of its veracity; and

    (5)   the prosecutor in Combs said, “you can be darn
          sure [agent Bailey] would get fired for perjur-
          ing himself.” Combs, 379 F.3d 568. This cate-
          gorical statement is tantamount to a guarantee
          from the prosecutor that Bailey was telling the
6858            UNITED STATES v. WEATHERSPOON
          truth, whereas here, the prosecutor’s statement
          referred not to what the prosecutor might do,
          but to the witness’s motive or incentive not to
          lie under oath.

   In fine, I conclude that even if we were to regard the prose-
cutor’s references in this case to possible perjury charges as
error, the error did not prejudice Weatherspoon’s “ ‘substan-
tial rights’ ” and did not “ ‘seriously affect[ ] the fairness,
integrity, or public reputation of’ ” his trial. Combs, 379 F.3d
at 576 (quoting United States v. Geston, 299 F.3d 1130, 1135
(9th Cir. 2002)).

   This case is more like United States v. Daas, 198 F.3d 1167
(9th Cir. 1999), than Combs. In Daas, faced with allegations
that her witnesses, the Bilkoos, lied, the prosecutor said,

       Their plea agreement calls for them to be com-
    pletely truthful. If they do that, they can get their
    sentences reduced. If they don’t do that, then they
    don’t get a sentence reduction, and they do more
    time. So their motive is to tell the truth, not to lie. If
    they were to lie under oath, they would face perjury
    prosecution as well.

Id. at 1172. Oddly enough, the prosecutor conceded in the
trial court during Daas’s motion for a new trial that this
remark constituted vouching, but on appeal, we disagreed and
disregarded the concession. Citing United States v. Miller,
822 F.2d 828, 832 (9th Cir. 1987), for the proposition that a
“concession by the government as to a legal conclusion is not
binding on this court,” we held that “the prosecutor’s refer-
ence to the possibility of the Bilkoos’ prosecution for perjury
was at worst mild vouching” and did not “amount to revers-
ible error under the plain error standard of review.” Id. at
1179, n.14.

  References to the potential of false testimony to result in
perjury charges without a suggestion of information outside
                UNITED STATES v. WEATHERSPOON                 6859
the record or vouching strike me as unremarkable. Jurors see
all witnesses take an oath to tell the truth before they testify.
This common ritual is required by Rule 603 of the Federal
Rules of Evidence:

       Before testifying, every witness shall be required
    to declare that the witness will testify truthfully, by
    oath or affirmation administered in a form calculated
    to awaken the witness’ conscience and impress the
    witness’ mind with the duty to do so.

   The Advisory Committee note to Rule 603 states, “perjury
by a witness is a crime, 18 U.S.C. § 1621.” Perjury includes
testimony under oath regarding a material matter which the
witness does not believe to be true. 18 U.S.C. § 1621. These
concepts are legal, to be sure, but they are also concepts that
persons not trained in the law surely understand. I doubt that
there has ever been a jury that did not understand that false
testimony carries with it the risk of prosecution for perjury.
Therefore, references to the oath and the consequences of vio-
lating it without improper promises and guarantees, such as
we find in Combs, ordinarily will not constitute reversible
error.

                               E.

   I come next to the most serious and troublesome claim
lodged against the prosecution: urging the jury to convict in
order to protect the community from an armed convicted
felon. Because the prosecutor now justifies the disputed argu-
ment as a fair response to an argument made by the defense,
I begin with the defense’s argument to which the prosecutor
points:

    MR. VALLADARES: But the question, the funda-
    mental question you’ve got to ask yourself in doing
    this is: Are you gonna be comfortable with that deci-
    sion tomorrow? next week? a year from now? five
6860           UNITED STATES v. WEATHERSPOON
    years from now? Are you gonna be comfortable with
    that — with that kind of evidence that you heard
    today? And — and, again, let’s not fool ourselves.
    The evidence is far from clear in this case.

To which the prosecutor responded:

    THE PROSECUTOR: Members of the jury, Mr.
    Valladares asked you in the beginning of his closing,
    are you gonna be comfortable with your decision
    here today? in five days? five years? Whatever he
    said. Are you gonna be comfortable? Let me tell ya
    this: Convicting Mr. Weatherspoon is gonna make
    you comfortable knowing there’s not convicted fel-
    ons on the street with loaded handguns, that there’s
    not convicted felons carrying around loaded semiau-
    tomatic —

    MR. VALLADARES: Objection, your Honor.
    Inflammatory, sir.

    THE PROSECUTOR: Your Honor, I’m responding
    to what he said in his closing.

    MR. VALLADARES: That’s not a fair response to
    my argument, sir.

    THE COURT: We don’t refer to punishment in this
    argument. We’re talking about guilt or not guilt.
    Argue to that.

    THE PROSECUTOR: You can feel comfortable
    knowing there’s a convicted felon that’s been found
    guilty of possessing a loaded firearm, a fully loaded
    semiautomatic handgun. And let me tell ya this:
    Jurors just like yourself in juries all around this
    country go into courtrooms just like this every day
    and find defendants guilty under the same standard
           UNITED STATES v. WEATHERSPOON                   6861
that you’re gonna have before you. Happens every
day in this country. And that torch he talks about
happens every single day: same standard, beyond a
reasonable doubt. Happens all the time. That’s the
same burden. It’s the same thing you’re gonna have
to decide. It happens all the time. Convictions, all the
time.

Mr. Valladares talked about your decision will affect
the life of a human being. But the law of being a
felon in possession of a firearm, that protects a lot of
people out there also.

MR. VALLADARES: Again, that’s inflammatory,
sir.

THE PROSECUTOR: Your Honor, he made the
statement in closing that this affects a human being.

MR. VALLADARES: It does, your Honor.

THE COURT: Let’s — let’s just talk about guilt or
nonguilt.

THE PROSECUTOR: And finding this man guilty is
gonna protect other individuals in this community.

MR. VALLADARES: Your Honor, objection, sir.

THE COURT: Your objection is overruled. When
there is a serious objection, I will rule in your favor
on it. At the moment, please let the Government
complete its argument.

MR. VALLADARES: Yes, sir.

THE PROSECUTOR: Thank you, your Honor.
6862            UNITED STATES v. WEATHERSPOON
(emphasis added).

  We have squarely addressed this species of argument
before, saying:

    A prosecutor may not urge jurors to convict a crimi-
    nal defendant in order to protect community values,
    preserve civil order, or deter future lawbreaking. The
    evil lurking in such prosecutorial appeals is that the
    defendant will be convicted for reasons wholly irrel-
    evant to his own guilt or innocence. Jurors may be
    persuaded by such appeals to believe that, by con-
    victing a defendant, they will assist in the solution of
    some pressing social problem. The amelioration of
    society’s woes is far too heavy a burden for the indi-
    vidual criminal defendant to bear.

Koon, 34 F.3d at 1443 (quoting United States v. Monaghan,
741 F.2d 1434, 1441 (D.C. Cir. 1984)).

   The prosecutor’s argument violated this rule, and the trial
court plainly abused its discretion when it failed to sustain
counsel’s timely objection. The vice of the prosecutor’s argu-
ment in this case was exacerbated by Weatherspoon’s status
going into the trial as a convicted felon. Yes, the jury knew
this fact by way of a stipulation to this element of the crime,
but the prosecutor’s argument by emphasizing the “convicted
felon” formulation of Weatherspoon’s status was a “to-
protect-others-in-the-community, let’s-get-Weatherspoon-off-
the-street-because-he-is-an-armed-convicted-felon” argument,
not just a reference to an element of the defense. This sort of
argument in a case where the charge is felon in possession of
a firearm is singularly inappropriate. Weatherspoon’s stipu-
lated status as a felon per se could not be used as evidence to
convict him of this crime of possession, rather, only to satisfy
one element of it.

 As we said in Commonwealth of N. Mariana Islands v.
Mendiola, 976 F.2d 475 (9th Cir. 1992), overruled on other
                UNITED STATES v. WEATHERSPOON                  6863
grounds by George v. Camacho, 119 F.3d 1393 (9th Cir.
1997):

       While commentary on a defendant’s future dan-
    gerousness may be proper in the context of sentenc-
    ing, it is highly improper during the guilt phase of a
    trial.

Id. at 487.

   The government’s response to this claim is understandable
but unconvincing. The government says defense counsel “in-
vited” this argument when he:

    [R]epeatedly called into question the testimony of
    the Government witnesses, called the Government’s
    evidence “laughable”, frightened the jury by
    demanding that they be “comfortable taking a man’s
    liberty”, equating their jury service to fighting in the
    United States Armed Services overseas, and scaring
    the jurors into believing that our United States “de-
    mocracy will end” if they speculate in this case.

I disagree. I discern nothing improper in defense counsel’s
argument, and certainly nothing that would justify the prose-
cutor’s      remove-an-armed-convicted-felon-from-the-street
argument. The defense did no more than emphasize to the
jurors the solemnity of their responsibilities. The govern-
ment’s claim that the argument was merely “righting the
scale,” citing United States v. Wallace, 848 F.2d 1464 (9th
Cir. 1988), is equally unconvincing. This bad-man-with-a-gun
argument placed a serious prejudicial consideration on the
scale against Weatherspoon that should not have been there.

                              III

  My conclusions regarding the prosecutor’s improper argu-
ment leads to the final issue: was this error harmless? In other
6864            UNITED STATES v. WEATHERSPOON
words, did the prosecutor’s improper argument so affect the
jury’s ability to consider the totality of the evidence fairly that
it “tainted the verdict and deprived [Weatherspoon] of a fair
trial.” Smith, 962 F.2d at 935. To answer this question, we
must determine “ ‘whether [the] improper behavior, consid-
ered in the context of the entire trial, including the conduct of
the defense counsel, affected the jury’s ability to judge the
evidence fairly.’ ” United States v. Brown, 327 F.3d 867, 871
(9th Cir. 2003) (citation omitted). My answer is that the error
here “ ‘more probabl[y] than not materially affected the ver-
dict.’ ” Id. at 872 (citation omitted).

   The direct evidence in the government’s case purporting to
link Weatherspoon to this gun came from extremely shaky
civilian witnesses. After calling officers to establish that they
found the gun under the car’s passenger seat, the prosecution
called Vaneshia Taylor as its first direct evidence witness.
Ms. Taylor, we note, was not called to testify that Weather-
spoon possessed the gun, but instead as a hostile witness in
order to use her prior written statement against him, a state-
ment which she heatedly said was false insofar as it incul-
pated her boyfriend. The record makes it clear that no juror
thinking clearly could attach much weight to anything
Vaneshia Taylor said — at anytime. She either lied to the
police, or she lied under oath — both before the grand jury
and at the trial. The record demonstrates that whatever she
says and whenever she says it, her words are not worthy of
belief.

   The government’s next direct evidence witness was Donald
Harris, whose testimony when objectively examined, as
explored in Part III C., supra, of this opinion, was equally
unimpressive. Discovered in a car under uncomfortable cir-
cumstances and with unsavory companions, and in exchange
for not being arrested on outstanding traffic warrants, he
wrote a statement fingering Weatherspoon as the possessor of
the gun. The problem with his trial testimony is twofold.
                UNITED STATES v. WEATHERSPOON              6865
   First, he told the grand jury under oath he actually “saw”
Weatherspoon “pull the gun from his waistband and put it
under the seat,” where the police found it. On cross-
examination at trial, however, he testified that he did not see
Weatherspoon pull a gun out of his waistband and put it under
the seat. Instead, he admitted, “I couldn’t have seen him —
if he — I mean, I’m pretty sure he pulled it out and put it up
under the seat true enough. But, no, I can’t sit here and tell
you that I seen him — all I seen was a motion.”

   During direct examination of Harris, the prosecutor had
sidestepped this discrepancy between Harris’s grand jury tes-
timony and his trial testimony by deftly ignoring it — instead
of explaining it to the jury.

   What emerges from Harris’s performance as a witness is a
picture of a person too willing to please the government with
respect to his testimony. It is clear from his answers on direct
as compared to his answers on cross and his grand jury testi-
mony that he had consciously refined, or, in his words, “cor-
rected,” his testimony between his appearances as a witness.

   The second weakness in Harris’s testimony pertaining to
the gun arises from what appears to be a prior inconsistent
statement. When Harris talked prior to the trial to Weather-
spoon’s counsel’s investigator, Harris said he had not seen
Weatherspoon with a gun. Harris’s explanation for this dis-
crepancy was that he understood the question to mean “that
day,” and that he did not consider the question to cover “3:00
o’clock in the morning.” This cute explanation is hardly con-
vincing, especially from a witness who testified also that the
only reason he wrote out a statement implicating Weather-
spoon was because the police discovered he had outstanding
traffic warrants, and it was either “write a statement,” or “go
to jail.” So, he wrote his statement, and the police let him go,
the warrants for his arrest notwithstanding.

   Any fingerprints on the gun or other evidence linking Wea-
therspoon to it? No. Thus, the direct evidence we are left with
6866            UNITED STATES v. WEATHERSPOON
is (1) a gun found under the passenger seat occupied by Wea-
therspoon in a car owned by Vaneshia Taylor’s mother, not
the appellant, (2) the testimony of two flocculent witnesses,
and (3) nothing else.

  Although the totality of the evidence against Weatherspoon
would have been sufficient to support a guilty verdict if it
were to have resulted from a fair trial, it is far from strong —
indeed, it is demonstrably weak and in part untrustworthy.
Weatherspoon very well may have put the gun under the seat,
but the prosecution’s evidence swims uphill to prove its case
beyond a reasonable doubt.

   Accordingly, I conclude that the prosecutor’s improper
rebuttal argument was not harmless error. Instead, the get-an-
armed-convict-out-of-the-community argument more proba-
bly than not tainted and explains the juror’s guilty verdict. It
follows that the defendant’s trial violated Due Process as
guaranteed by our Constitution, and the judgment of convic-
tion against him cannot stand.

                              IV

   Although I conclude that the prosecutor’s alleged vouching
episodes were not error, I take this opportunity to suggest that
a careful prosecutor could easily and professionally have
avoided these allegations of misconduct simply by making it
clear that what he was saying in argument amounted to noth-
ing more than observations about relevant matters in the evi-
dentiary record. It is an easy task for an informed federal
prosecutor to steer clear of the danger areas identified in fed-
eral case law and to stick to the task at hand. The purpose of
argument is “to explain to the jury what it has to decide and
what evidence is relevant to its decision.” Sandoval v. Calde-
ron, 241 F.3d 765, 776 (9th Cir. 2000) (citing United States
v. Iglesias, 915 F.2d 1524, 1529 (11th Cir. 1990)). Young
must not be read as an open invitation to fight fire with fire.
A prosecutor has a higher duty than to make the equivalent of
                UNITED STATES v. WEATHERSPOON              6867
he-hit-me-first arguments. See Berger v. United States, 295
U.S. 78, 88 (1935).

   This said, I am convinced that our Circuit has extended the
concept of vouching far beyond its core due process concerns
and bluntly misinterpreted it in many cases to cover argu-
ments directed only to the impact and meaning of the evi-
dence. The vouching analysis in this case proves my point. As
we suggested in Davis, a lawyer’s argument regarding the
meaning and significance of the evidence in a case represents
the lawyer’s opinion. Davis, 564 F.2d at 846. What else could
it be? Jurors know this. Is it vouching every time a lawyer
says “I believe,” or “I submit,” or “I think?” Of course not,
but our opinions too often jump inappropriately to the conclu-
sion that such formulations necessarily amount to impermissi-
ble “vouching.” I tried cases in state and federal court on and
off for twenty-three years, and this is the way lawyers talk. It
is no more vouching than forcefully saying, “The evidence
shows beyond a reasonable doubt that Weatherspoon is
guilty.” Who says so? The prosecutor says so. It is the prose-
cutor’s opinion. It adds nothing to say “I submit,” or “I
believe,” or “I think.” The standard instructions make this
clear to the jurors. Every argument I ever heard was the law-
yer’s opinion about the impact of the evidence. So, unless the
argument conveys “the impression that evidence not pre-
sented to the jury, but known to the prosecutor, supports the
charges against the defendant” or invites the jurors “to trust
the Government’s judgment rather than its own view of the
evidence,” the argument does not constitute vouching, period.
Young, 470 U.S. at 18. These observations notwithstanding,
however, prosecutors must take care not even to approach the
danger zone.

   While I am at it, discussing in argument common sense rea-
sons why a witness might tell or not tell the truth isn’t
improper either. Jurors are always exhorted to use their com-
mon sense to judge credibility. Attorneys argue all the time
that witnesses can’t be trusted because they have “a motive to
6868              UNITED STATES v. WEATHERSPOON
lie.” Why should a lawyer be prohibited from arguing that a
witness has a motive not to lie because the consequences for
the witness will be personal disaster?

   In a motion for Modification of Published Opinion, which
I have granted in part, the United States Attorney for the Dis-
trict of Nevada candidly recognizes the mistakes made by his
assistant and ascribes them to “a lapse of supervision (both at
the trial and appellate level) on the part of the management of
the office, as they are the result of the shortcomings in the
training and experience of the prosecuting Assistant United
States Attorney.” The United States Attorney assures us that
the errors of his assistant did not arise from an unethical
design, but from a management failure in his office. I accept
the United States Attorney’s willingness personally to take
responsibility for these errors, errors which suggest in turn
that the United States Attorney would be well advised con-
structively to review the methods of supervision and training
that exist in his office, and to conduct for his trial lawyers a
seminar on the permissible bounds of argument in the Ninth
Circuit. Reversals on appeal because of prosecutorial missteps
and resulting retrials are a brutal waste of time and valuable
resources.1 The issues in this case were easily avoidable.




   1
     See United States v. Culverson, No. 04-10338 (9th Cir. Dec. 14, 2004)
(order terminating the case on the merits after submission without oral
hearing, reversed and remanded to district court for new trial); United
States v. Williams, 112 Fed. Appx. 581, 2004 WL 2370557 (9th Cir. Oct.
21, 2004); United States v. Green, 119 Fed. Appx. 133, 2004 WL 2984356
(9th Cir. Dec. 28, 2004).